DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 17 -20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pezeshki et al. (US 2020/0249395 A1, hereinafter “Pezeshki”).
Claim 1.  Pezeshki discloses a photonic integrated circuit (PIC) including at least one PIC subcircuit comprising:
one or more couplers (not labeled – annotated in duplicated figure below) configured to receive light from a light source (411a-d);
a splitter (415d) directly coupled to the one or more couplers; 
a modulator (413a-d); and
a connecting waveguide configured to connect the splitter to the modulator (PLC – planar lightwave circuit).  See annotated Fig. 4D below.
Claim 2.  Pezeshki discloses the one or more couplers is a pair of couplers, and wherein the splitter (415d) is a 2x2 splitter.  
Claim 3.  Pezeshki discloses the pair of couplers is a pair of grating couplers (Fig. 9; Para [0069]).

    PNG
    media_image1.png
    400
    508
    media_image1.png
    Greyscale


Claim 4.  Pezeshki discloses the splitter is a 2x2 multimode interference splitter (Para [0043]).
Claim 5.  Pezeshki discloses the connecting waveguide includes a plurality of waveguide arms, each arm coupled to a respective output of the splitter, wherein the waveguide arms have equal length.  See Fig. 4D.
Claim 17. Pezeshki discloses a plurality of PIC subcircuits comprising:
a respective connecting waveguide;
a respective splitter coupled to the respective connecting waveguide of the same PIC subcircuit; and
a respective modulator coupled to the respective splitter of the same PIC subcircuit, and wherein the apparatus further comprises a coarse-wavelength division multiplexer (Para [0030]) coupled to the respective modulators of the plurality of PIC subcircuits (Fig. 4D).
Claim 18.  Pezeshki discloses an edge coupler configured to interface the CWDM with an optical fiber (Para [0072]).
Claim 19.  Pezeshki discloses the apparatus comprising a parallel single mode transceiver including the PIC (para [0037]).
Claim 20.  Pezeshki discloses the system comprises the PIC of claim 1; and the light source, wherein the light source is a high-power continuous wave laser (Para [0030]). 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki in view of Gnauck et al. (US 5,303,079, hereinafter “Gnauck”).
Pezeshki discloses the invention of claim 5, however, Pezeshki does not explicitly disclose the plurality of waveguide arms is a pair of rib, nor does Pezeshki disclose the plurality of waveguide arms is a pair of strip waveguides.
Gnauck teaches two embodiments of Mach-Zehnder modulator.  In Fig. 8, Gnauck teaches the plurality of waveguide arms is a pair of rib waveguides.  In Fig. 3, Gnauck teaches the plurality of waveguide arms is a pair of strip waveguides.
It would have been obvious to one having ordinary skill in the art at the time of filing to recognize the two types of planar waveguides employed for Mach-Zehnder modulators are known and the advantages are obvious.  The advantage for employing a rib waveguide is higher signal confinement but at the disadvantage of slower manufacturing process.  The advantage for employing strip waveguide is for the compact size and faster manufacturing process at the disadvantage of higher loss due to the low profile and rough side walls.  Therefore, knowing the tradeoffs of each waveguide type it would have been obvious to employ either species of planar waveguide for design specific purposes.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki in view of Lipson et al. (US 2011/0102804 A1, hereinafter “Lipson”).
Pezeshki discloses the invention of claim 1, but do not explicitly teach the waveguide width and height and wherein the connecting waveguide is formed from silicon.
Lipson teaches the waveguide arm height fixed at 250 nm. (Para [0038]) and the width is calculated to be 450 nm for an uncompensated device with constant waveguide width (Para [0042]), (Eq. (1)-(3)).  Lipson further teaches the connecting waveguide is silicon waveguide (Para [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the waveguide dimensions (e.g., height and width) depending on the effective index and the operating wavelength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claims 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki in view of Fujikata et al. (US 2012/0003767 A1, hereinafter “Fujikata”).
Claim 10.  Pezeshki discloses the Mach-Zehnder modulator (MZM) of claim 1, but Pezeshki does not disclose the (MZM) is configured to operate in a carrier-depletion mode.
Fujikata teaches the MZM is realized as an optical intensity modulator by configuring one arm to operate in carrier accumulation mode and the second arm to operate in the carrier depletion mode.  As a result, the optical signal phase difference between the optical signals respectively transmitted through the arms is maximized (Para [0092]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to recognize the method of configuring the modulator to operate in carrier accumulation mode is to provide the optical signal phase difference between the optical signals traversing through each arm for the purpose of modulating optical intensity (Para [0092]).
Claim 11. Pezeshki discloses the PIC subcircuit is configured to transmit optical signals using an advanced modulation format PAM4 (Para [0044]).
Claim 13.  Pezeshki discloses a photonic integrated circuit (PIC) including at least PIC subcircuit comprising:
	one or more couplers configured to receive an optical signal having an optical power intensity (Para [0051]); 
	a planar waveguide configured to receive the optical signal from the one or more couplers and to modulate the optical power of the optical signal; and 
	a modulator configured to receive the optical signal from the planar waveguide at the optical power intensity, and to modulate the received optical signal (Fig. 4E and Para [0051]).
	However, Pezeshki does not explicitly teach the waveguide is a rib waveguide.
	Fujikata teaches an optical planar lightwave circuit wherein the waveguide may be rib waveguides (see Figs. 1, 3, and 6).
It would have been obvious to one having ordinary skill in the art at the time of filing to recognize rib waveguide is preferred as optical modulator because rib waveguide has higher mode confinement. 
Pezeshki in view of Fujikata do not explicitly teach the optical signal having an optical power intensity at or above 16 dBm nor does Pezeshki in view of Fujikata teaches the modulator configured to receive the optical signal from the rib waveguide at the optical power intensity below 16 dBm and to modulate the received optical signal.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize the photonic device of Pezeshki in view of Fujikata is structurally and functionally the same as the recited photonic device of the instant claim, thus, the examiner considers the photonic device of Pezeshki in view of Fujikata is capable of producing an optical signal having an optical power intensity at or above 16 dBm.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).  Furthermore, Pezeshki in view of Fujikata teaches the photonic device of Fig. 4E which includes semiconductor optical amplifiers (SOAs) is capable of modulating the optical power intensity (Para [0051]).  One would be motivated to modulate the power intensity such that low power light sources may be used (Para [0051]).
Claim 14.  Pezeshki in view of Fujikata teach the rib waveguide is formed from either silicon or silicon nitride, and wherein the modulator includes a doped portion formed from silicon (Fujikata: Para [0009] and [0054]).
Claim 15. Pezeshki in view of Fujikata teaches the MZM is realized as an optical intensity modulator by configuring one arm to operate in carrier accumulation mode and the second arm to operate in the carrier depletion mode.  As a result, the optical signal phase difference between the optical signals respectively transmitted through the arms is maximized (Fujikata: Para [0092]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to recognize the method of configuring the modulator to operate in carrier accumulation mode is to provide the optical signal phase difference between the optical signals traversing through each arm for the purpose of modulating optical intensity (Para [0092]).

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki.  
Pezeshki disclose the invention of claim 1, but does not explicitly teach the optical signal having a wavelength between 1310-1320 nm and received at a power level between 16-18 dBm, an attenuation of the optical signal at the at least one PIC subcircuit is between about -0.25 dB and about -1.25 dB.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ an optical modulator of Pezeshki in a modulated laser system having specifications for producing the narrow linewidth signals.  The optimal ranges as recited in claim would have been obvious to one of ordinary skill in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pezeshki in view of Fujikata as applied to claim 13 above, and further in view of Lipson.
Pezeshki in view of Fujikata teach the invention of claim 13, however, Pezeshki in view of Fujikata do not explicitly teach the rib waveguide is configured to have a lower optical confinement than a strip waveguide of comparable width.
Lipson teaches the MZI employing ridge waveguide (also known as rib waveguide) (Para [0057]) for high confinement of the optical mode.  It would have been obvious to one having ordinary skill in the art to recognize the general condition for mode confinement is defined by the 3 equations (Eq. (1) – (3)).  Therefore, configuring the dimension of the rib waveguide such to have a lower optical confinement than a strip waveguide of comparable width would be within the scope of knowledge for one having ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 9 (C.C.P.A. 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        


/ERIN D CHIEM/Examiner, Art Unit 2874